Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4, 6 to 12, 14, 15, and 17 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au, et al. (U.S. Pre-Grant Publication 2015/0268744 A1).
As to Claim 1: Au discloses a computer-implemented method for precise location selection of a dynamic image (Para. 1, ‘The present invention is concerned with a target acquisition (or pointing) system for use in the touch screen graphical interface of computers or mobile devices, such as smartphones and tablet computers.’; Para. 2, ‘Human fingers have considerably large fingertip size, commonly referred to as the "fat finger" problem, making it a challenging task for at least some users to acquire small targets from dense target clusters due to two difficulties. First, the fat fingertip problem leads to low input precision. Second, it causes occlusion during target acquisition tasks. These two difficulties are particularly obvious when the screen size of the device is small.'; Para. 3, 'The present invention seeks to overcome the aforementioned problem, or at least to provide a useful alternative to the public.'; computers include processors, memory and software instructions), the method comprising: displaying the dynamic image on a touchscreen (Fig. 2 shows a dynamic image of a touchscreen, where a dynamic image is one that changes what is displayed as the user interacts with it; Para. 4, ‘there is provided a target acquisition system for use in touch screen graphical user interface for selecting a desired target from a plurality of potential selectable targets’); receiving a touch gesture on the displayed dynamic image, wherein the touch gesture begins at a tool selection icon and ends at a release location within the dynamic image (Fig. 2 shows a series of images that include a too! selection icon that includes and being/end release gesture; Paras. 5, ‘Preferably, the system may comprise means, activation of which is triggered by the finger contacting the touch screen _and dragging the finger on the touch screen’; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’); and in response to the touch gesture, displaying a precision placement tool that depicts a portion of the dynamic image obscured by the received touch gesture, wherein the depiction is displayed outside of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).  
Regarding the new limitations, Au displays a graphical user interface (GUI) including the dynamic image on a touchscreen (the examiner is interpreting the dynamic image as a map area in which the icons in question are moved, consistent with the applicant’s specification).  The dynamic image is shown at Figs. 2a-d (Paras. 41 to 43, especially Para. 42 describing the region of interest (ROI, Fig. 2b)).  Au teaches a tool selection icon which is separate from the dynamic image (Fig. 1b, menus and tool icons at Paras. 18, clustered UI elements of a text editor at Para. 26).  The touch gesture is received over a portion of the dynamic image and the image is obscured by the touch gesture, displaying a precision placement tool that depicts the obscured portion of the dynamic image as claimed (Figs. 2a-d and Paras. 41 to 43, especially Figs. 2c,d showing the circular highlighted area magnifying the area obscured by the user’s fingertip on the touchscreen as shown in Fig. 2b).  Para. 42: “FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets. The scanning order is determined by the initial dragging direction. FIG. 2d shows that the user simply lifts the finger to effect selection the desired target.”
As to Claim 2: Au discloses the computer-implemented method of claim 1, wherein the depiction is an enlarged depiction of the obscured portion of the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; [0042], ‘FIG. 2 is an overview of LinearDragger. FIG. 2 a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2 b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2 c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).
As to Claim 3: Au discloses the computer-implemented method of claim 1, wherein the dynamic image is a dynamic map depicting both fixed and movable graphic objects of a multi-player game (Fig. 1c shows the screen of an online game, which has both moving characters and fixed objects in the game universe; Para. 26, ‘Unfortunately, clustering of targets appears in many applications, such as selectable items in an on-line map (see FIG. 1a), clustered UI elements of a text editor (see FIG. 1b), crowds of characters in an online game (FIG. 1c)'; an online game can include a multi-player game, as the various players connect to the gaming platform through the internet, with each player being a character, such as common on a massively multiplayer online role-playing game (MMORPG)).
As to Claim 4: Au discloses the computer-implemented method of claim 3, further comprising displaying a ‘change to the dynamic image at the release location on the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement too! shows a portion of the obscured area in an enlarged form; the change to the image forms the visual indicator, which is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2 to 4).
As to Claim 6: Au discloses the computer-implemented method of claim 3, wherein the precision placement too! further depicts a reticle as an overlay to the depiction (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).
As to Claim 7: Au discloses the computer-implemented method of claim 6, further comprising, in response to the reticle intersecting one of the fixed or movable graphic objects, displaying or visually altering a visual context indicator associated with the one of the fixed or movable graphic objects (Fig. 2 shows a series of images that include a tool selection icon that includes and ‘being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator displayed is the targets [fixed objects] being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 8: Au discloses the computer-implemented method of claim 1, wherein the depiction is displayed in a fixed, pre-determined location on the touchscreen regardless of a location of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the depiction in the precision placement tool remains at a fixed location that is pre-determined based upon the user's initial touch; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to ‘select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).
As to Claim 9: Au discloses the computer-implemented method of claim 1, wherein the precision placement tool comprises an enlarged depiction of the portion of the dynamic image obscured and one or more visual context indicators communicating what type of action will be performed to the dynamic image at the release location on the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2 b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 10: Au discloses the computer-implemented method of claim 9, wherein the one or more visual context indicators communicate at least one of the following: a signal type to be communicated to a plurality of players in a multiplayer game associated with the dynamic image at the release location, and a target object on the dynamic image that the signal type will be associated with at the release location (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator is the targets [objects] being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FiG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 11: Au discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations (Para. 1, ‘The present invention is concerned with a target acquisition (or pointing) system for use in the touch screen graphical interface of computers or mobile devices, such as smartphones and tablet computers.’; Para. 2, 'Human fingers have considerably large fingertip size, commonly referred to as the “fat finger" problem, making it a challenging task for at least some users to acquire small targets from dense target clusters due to two difficulties. First, the fat fingertip problem leads to low input precision. Second, it causes occlusion during target acquisition tasks. These two difficulties are particularly obvious when the screen size of the device is small.'; Para. 3, 'The present invention seeks to overcome the aforementioned problem, or at least to provide a useful alternative to the public.'; computers include processors, memory and software instructions) comprising: displaying the dynamic image on a touchscreen (Fig. 2 shows a dynamic image of a touchscreen, where a dynamic image is one that changes what is displayed as the user interacts with it; Para. 4, 'there is provided a target acquisition system for use in touch screen graphical user interface for selecting a desired target from a plurality of potential selectable targets’); receiving a touch gesture on the displayed dynamic image, wherein the touch gesture begins at a tool selection icon and ends at a release location within the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Para. 5, 'Preferably, the system may comprise means, activation of which is triggered by the finger contacting the touch screen and dragging the finger on the touch screen’; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’); in response to the touch gesture, displaying a precision placement tool that depicts a portion of the dynamic image obscured by the received touch gesture, wherein the depiction is an enlarged depiction of the obscured portion and is displayed outside of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’); and displaying a change to the dynamic image at the release location on the dynamic image when the touch gesture ends (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the change to the image forms the visual indicator, which is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, "The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
Regarding the new limitations, Au displays a graphical user interface (GUI) including the dynamic image on a touchscreen (the examiner is interpreting the dynamic image as a map area in which the icons in question are moved, consistent with the applicant’s specification).  The dynamic image is shown at Figs. 2a-d (Paras. 41 to 43, especially Para. 42 describing the region of interest (ROI, Fig. 2b)).  Au teaches a tool selection icon which is separate from the dynamic image (Fig. 1b, menus and tool icons at Paras. 18, clustered UI elements of a text editor at Para. 26).  The touch gesture is received over a portion of the dynamic image and the image is obscured by the touch gesture, displaying a precision placement tool that depicts the obscured portion of the dynamic image as claimed (Figs. 2a-d and Paras. 41 to 43, especially Figs. 2c,d showing the circular highlighted area magnifying the area obscured by the user’s fingertip on the touchscreen as shown in Fig. 2b).  Para. 42: “FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets. The scanning order is determined by the initial dragging direction. FIG. 2d shows that the user simply lifts the finger to effect selection the desired target.”  
As to Claim 12: Au discloses the non-transitory computer storage medium of claim 11, wherein the depiction is displayed in a fixed, pre-determined location on the touchscreen regardless of a location of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the depiction in the precision placement tool remains at a fixed location that is pre-determined based upon the user's initial touch; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).
As to Claim 14: Au discloses the non-transitory computer storage medium of claim 11, wherein the precision placement tool comprises one or more visual context indicators communicating what type of action will be performed to the dynamic image at the release location on the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 15: Au discloses the non-transitory computer storage medium of claim 14, wherein the one or more visual context indicators communicate at least one of the following: a signal type to be communicated to a plurality of players in a multiplayer game associated with the dynamic image at the release location, and a target object on the dynamic image that the signal type will be associated with at the release location (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator is the targets [objects] being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’, Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 17: Au discloses the non-transitory computer storage medium of claim 11, wherein the precision placement tool further depicts a reticle as an overlay to the depiction (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that itis difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG.  c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).
As to Claim 18: Au discloses [as best understood] the non-transitory computer storage medium of claim 17, wherein the computer-useable instructions further cause the one or more computing devices to perform: displaying or visually altering, in response to the reticle intersecting a particular one of the fixed or movable graphic objects, a visual context indicator associated with the particular one of a fixed or movable graphic objects (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator displayed is the targets [fixed objects] being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 42, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
As to Claim 19: Au discloses a system for precise location selection of a dynamic image, the system comprising: at least one processor; at least one data storage device communicably coupled with the at least one processor, wherein the data storage device comprises a non-transitory computer storage medium storing computer-useable instructions that, when used by the at least one processor, causes the at least one processor to perform operations (Para. 1, ‘The present invention is concerned with a target acquisition (or pointing) system for use in the touch screen graphical interface of computers or mobile devices, such as smartphones and tablet computers.'; Para. 2, ‘Human fingers have considerably large fingertip size, commonly referred to as the "fat finger" problem, making it a challenging task for at least some users to acquire small targets from dense target clusters due to two difficulties. First, the fat fingertip problem leads to low input precision. Second, it causes occlusion during target acquisition tasks. These two difficulties are particularly obvious when the screen size of the device is smaill.'; Para. 3, ‘The present invention seeks to overcome the aforementioned problem, or at least to provide a useful alternative to the public.'; computers include processors, memory and software instructions) comprising: displaying the dynamic image on a touchscreen (Fig. 2 shows a dynamic image of a touchscreen, where a dynamic image is one that changes what is displayed as the user interacts with it; Para. 4, ‘there is provided a target acquisition system for use in touch screen graphical user interface for selecting a desired target from a plurality of potential selectable targets’), wherein the dynamic image is a dynamic map depicting both fixed and movable graphic objects of a multi-player game (Fig. 1c shows the screen of an online game, which has both moving characters and fixed objects in the game universe; Para. 26, ‘Unfortunately, clustering of targets appears in many applications, such as selectable items in an on-line map (see FIG. 1a), clustered UI elements of a text editor (see FIG. 1b), crowds of characters in an online game (FIG. 1c)’; an online game can include a multi-player game, as the various players connect to the gaming platform through the internet, with each player being a character, such as common on a massively multiplayer online role-playing game (MMORPG)): receiving a touch gesture on the displayed dynamic image, wherein the touch gesture begins at a too! selection icon and ends at a release location within the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; (0005), ‘Preferably, the system may comprise means, activation of which is triggered by the finger contacting the touch screen and dragging the finger on the touch screen’; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (RO!), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’); in response to the touch gesture, displaying a precision placement tool that depicts a portion of the dynamic image obscured by the received touch gesture, wherein the depiction is an enlarged depiction of the obscured portion and is displayed outside of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG.  b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’), wherein the precision placement tool further comprises one or more visual context indicators communicating what type of action will be performed to the dynamic image at the release location on the dynamic image (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, 'The user may select a highlighted target anytime by lifting the contact finger up’ (see FIG. 2d) and displaying a change to the dynamic image at the release location on the dynamic image when the touch gesture ends (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the change to the image forms the visual indicator, which is the targets being highlighted for selection [action] when the finger is released on the image; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, ‘The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).
Regarding the new limitations, Au displays a graphical user interface (GUI) including the dynamic image on a touchscreen (the examiner is interpreting the dynamic image as a map area in which the icons in question are moved, consistent with the applicant’s specification).  The dynamic image is shown at Figs. 2a-d (Paras. 41 to 43, especially Para. 42 describing the region of interest (ROI, Fig. 2b)).  Au teaches a tool selection icon which is separate from the dynamic image (Fig. 1b, menus and tool icons at Paras. 18, clustered UI elements of a text editor at Para. 26).  The touch gesture is received over a portion of the dynamic image and the image is obscured by the touch gesture, displaying a precision placement tool that depicts the obscured portion of the dynamic image as claimed (Figs. 2a-d and Paras. 41 to 43, especially Figs. 2c,d showing the circular highlighted area magnifying the area obscured by the user’s fingertip on the touchscreen as shown in Fig. 2b).  Para. 42: “FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets. The scanning order is determined by the initial dragging direction. FIG. 2d shows that the user simply lifts the finger to effect selection the desired target.”  
As to Claim 20: Au discloses the system of claim 19, wherein the precision placement tool further depicts a reticle as an overlay to the depiction (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement too! being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’), wherein the computer-useable instructions further cause the at least one processor to perform: displaying or visually altering, in response to the reticle intersecting a particular one of the fixed or movable graphic objects, a visual context indicator associated with the particular one of the fixed or movable graphic objects (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, in the form of a reticle without the crosshairs, overlaid on the image itself; Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the visual indicator displayed is the targets [fixed objects] being highlighted for selection [action} when the finger is released on the image; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’; Para. 43, 'The user may select a highlighted target anytime by lifting the contact finger up (see FIG. 2d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Zhang (U.S. Pre-Grant Publication 2019/0030431 A1).
As to Claim 5: Au discloses the computer-implemented method of claim 4. Au fails to explicitly disclose wherein the change to the dynamic image is a placement of a communication ping onto the dynamic image, wherein the communication ping is viewable by a plurality of players in the multi-player game at a location within ‘the multi-player game associated with the release location. Zhang, however, is in the field of touch control operations in a game (Title and Abstract) and teaches wherein a change to a dynamic image is a placement of a communication ping onto the dynamic image, wherein the communication ping is viewable by a plurality of players in a multi-player game at a location within the multi-player game associated with a release location (Fig. 5 & 6 show a touch start and release operation on the dynamic image on a touchscreen for a multi-player game; Fig. 8 shows providing a teammate location request [communication ping] dropped onto the dynamic image and viewable by the other players in the game; [0074], ‘Therefore, sending the prompt signal may refer to sending the prompt signal to the at least one other team member through a game server, thereby displaying the corresponding signal in a graphical user interface of the game on the device, where the game runs, of the at least one other team member. Of course, the corresponding signal may also be sent in graphical user interfaces of the game of all team members or all players.'; Para. 79, ‘In the embodiment shown in FIG. 8, after the player selects a gather signal sub-control at the position P2, the following prompt information may appear in the graphical user interface of the game of the prompt signal receiving party (for example, the other team member). At a first prompt, a five-pointed star 800 displayed in the panoramic thumbnail of the game scene as the position indication information is configured to prompt the other team members to gather at this position. A second prompt, the other team members are prompted through a voice to gather at a specified position, for example, a voice "the other team members request to gather in a field of the enemy" is sent. A third prompt, the other team members are prompted through the text prompt information 600 to gather at the specified position, for example, a text “the other team members request to gather in the enemy jungle” is sent.’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Au with the communication ping of Zhang for the purpose of providing the communication ping to be viewable by other players, thereby instructing the other players [teammates] to gather at the given location as part of the game play (Zhang; Para. 79).
As to Claim 16: Au discloses the non-transitory computer storage medium of claim 11, wherein the dynamic image is a dynamic map depicting both fixed and movable graphic objects of a multiplayer game (Fig. 1c shows the screen of an online game, which has both moving characters and fixed objects in the game universe; Para. 26, ‘Unfortunately, clustering of targets appears in many applications, such as selectable items in an on-line map (see FIG. 1a), clustered UI elements of a text editor (see FIG. 1b), crowds of characters in an online game (FIG. 1c)’; an online game can include a multi-player game, as the various players connect to the gaming platform through the internet, with each player being a character, such as common on a massively multiplayer online role-playing game (MMORPG)). Au fails to explicitly disclose the change to the dynamic image is a placement of a communication ping onto the dynamic image, wherein the communication ping is viewable by a plurality of players in the multi-player game at a location within the multi-player game associated with the release location. Zhang is in the field of touch control operations in a game (Abstract) and teaches a change to a dynamic image is a placement of a communication ping onto the dynamic image, wherein the communication ping is viewable by a plurality of players in a multi-player game at a location within the multi-player game associated with a release location (Fig. 5 & 6 show a touch start and release operation on the dynamic image on a touchscreen for a multi-player game; Fig. 8 shows providing a teammate location request [communication ping] dropped onto the dynamic image and viewable by the other players in the game; Para. 74, ‘Therefore, sending the prompt signal may refer to sending the prompt signal to the at least one other team member through a game server, thereby displaying the corresponding signal in a graphical user interface of the game on the device, where the game runs, of the at least one other team member. Of course, the corresponding signal may also be sent in graphical user interfaces of the game of all team members or all players.'; Para. 79, 'In the embodiment shown in FIG. 8, after the player selects a gather signal sub-control at the position P2, the following prompt information may appear in the graphical user interface of the game of the prompt signal receiving party (for example, the other team member). At a first prompt, a five-pointed star 800 displayed in the panoramic thumbnail of the game scene as the position indication information is configured to prompt the other team members to gather at this position. A second prompt, the other team members are prompted through a voice to gather at a specified position, for example, a voice "the other team members request to gather in a field of the enemy" is sent. A third prompt, the other team members are prompted through the text prompt information 600 to gather at the specified position, for example, a text "the other team members request to gather in the enemy jungle” is sent.'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Au with the communication ping of Zhang for the purpose of providing the communication ping to be viewable by other players, thereby instructing the other players [teammates] to gather at the given location as part of the game play (Zhang; Para. 79).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Dinh (U.S. Pre-Grant Publication 2014/0028578 A1).
As to Claim 13: Au discloses the non-transitory computer storage medium of claim 11, wherein the depiction is displayed in a predetermined direction and distance from the obscured portion throughout the touch gesture (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area in an enlarged form; the depiction in the precision placement tool remains at a predetermined direction and distance that is fixed based upon the user's initial touch location; Para. 42, 'FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets') and the precision placement tool further comprises a connecting portion that extends from the obscured portion to the depiction (Fig. 2, 4, and 5c all show examples of how the precision placement tool has a depiction that is connected to the finger obscured portion based upon the position of said finger; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets'). Au fails to explicitly disclose wherein a connecting portion is a connecting graphic. Dinh, however, is in the field of touch gestures on a touch screen (Title and Abstract) and teaches wherein a connecting portion is a connecting graphic (Fig. 1B shows a line 120 drawn between a start touch and an end touch that includes the release, thereby forming a connecting graphic; Para. 5, ‘Displaying one or more visible points of interaction allows the user to perform touch input such as gestures on the touch screen with improved precision. In some examples, as will be discussed in detail below, the visible point of interaction can assist the user in precision drawing.'; Para. 18, ‘For example, if the user tries to draw a line between two specific points on the touch screen display 102 by moving his finger from one point to the other, it can be difficult to begin exactly at the first point 110, end at exactly the second point 112, and follow the desired path 120 because none of the points of interaction along the line is visible’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Au with the connecting graphic of Dinh for the purpose of showing a graphic connecting a current finger touch location to the starting location, thereby indicating a line between the two locations with improved precision (Dinh; Para. 5 and 18).

Response to Arguments
Applicant's arguments filed 04-19-2022 have been fully considered but they are not persuasive.  Au discloses a computer-implemented method for precise location selection of a dynamic image (Para. 1, ‘The present invention is concerned with a target acquisition (or pointing) system for use in the touch screen graphical interface of computers or mobile devices, such as smartphones and tablet computers.’; Para. 2, ‘Human fingers have considerably large fingertip size, commonly referred to as the "fat finger" problem, making it a challenging task for at least some users to acquire small targets from dense target clusters due to two difficulties. First, the fat fingertip problem leads to low input precision. Second, it causes occlusion during target acquisition tasks. These two difficulties are particularly obvious when the screen size of the device is small.'; Para. 3, 'The present invention seeks to overcome the aforementioned problem, or at least to provide a useful alternative to the public.'; computers include processors, memory and software instructions), the method comprising: displaying the dynamic image on a touchscreen (Fig. 2 shows a dynamic image of a touchscreen, where a dynamic image is one that changes what is displayed as the user interacts with it; Para. 4, ‘there is provided a target acquisition system for use in touch screen graphical user interface for selecting a desired target from a plurality of potential selectable targets’); receiving a touch gesture on the displayed dynamic image, wherein the touch gesture begins at a tool selection icon and ends at a release location within the dynamic image (Fig. 2 shows a series of images that include a too! selection icon that includes and being/end release gesture; Paras. 5, ‘Preferably, the system may comprise means, activation of which is triggered by the finger contacting the touch screen _and dragging the finger on the touch screen’; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’); and in response to the touch gesture, displaying a precision placement tool that depicts a portion of the dynamic image obscured by the received touch gesture, wherein the depiction is displayed outside of the obscured portion (Fig. 2 shows a series of images that include a tool selection icon that includes and being/end release gesture; Fig. 2b shows the precision placement tool being initiated at the start of the gesture, while Fig. 2c & d show the finger obscuring a portion of the image while the precision placement tool shows a portion of the obscured area; Para. 42, ‘FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets’).  
Regarding the new limitations, Au displays a graphical user interface (GUI) including the dynamic image on a touchscreen (the examiner is interpreting the dynamic image as a map area in which the icons in question are moved, consistent with the applicant’s specification).  The dynamic image is shown at Figs. 2a-d (Paras. 41 to 43, especially Para. 42 describing the region of interest (ROI, Fig. 2b)).  Au teaches a tool selection icon which is separate from the dynamic image (Fig. 1b, menus and tool icons at Paras. 18, clustered UI elements of a text editor at Para. 26).  The touch gesture is received over a portion of the dynamic image and the image is obscured by the touch gesture, displaying a precision placement tool that depicts the obscured portion of the dynamic image as claimed (Figs. 2a-d and Paras. 41 to 43, especially Figs. 2c,d showing the circular highlighted area magnifying the area obscured by the user’s fingertip on the touchscreen as shown in Fig. 2b).  Para. 42: “FIG. 2 is an overview of LinearDragger. FIG. 2a shows that it is difficult to select a target from a clustered group of selectable objects. FIG. 2b shows LinearDragger of the present invention is activated when the finger touches and drags on the touch screen. The contact position defines a region of interest (ROI), containing the user's desired target. FIG. 2c shows that as the user continues dragging his finger, LinearDragger scans the potential targets within the ROI one by one. At any one time, only one potential targets is focused, as shown in a highlighted target among the potential selectable targets. The scanning order is determined by the initial dragging direction. FIG. 2d shows that the user simply lifts the finger to effect selection the desired target.”  The examiner has reviewed the specification and believes Para. 49 of the specification discussing the crosshairs reticle being used to convey the player’s intentions to the other players of the online game is the applicant’s best avenue for allowable claim language.  The examiner respectfully disagrees with the applicant as to the claims’ present condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has reviewed the specification and finds Fig. 6 and its written description to the applicant’s most likely avenue for finding allowable subject matter, particularly the details of steps 606, 608, and 610.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715